Exhibit 99.1 Contact Information: Thomas Song Managing Vice President Tower Group, Inc. 212-655-4789 tsong@twrgrp.com Tower Group, Inc. Reports Record Results in Third Quarter of 2007; Net Income Up 70.1% NEW YORK November 7, 2007 Tower Group, Inc. (NASDAQ: TWGP) today reported net income of $14.4 million and diluted earnings per share of $0.62 for the third quarter of 2007.For the first nine months of 2007, Tower reported net income of $38.4 million ($1.65 per diluted share). Key Highlights (all percentage increases compare the third quarter of 2007 to the same period in 2006): · Record quarterly net income of $14.4 million; up 70.1%. · Diluted earnings per share up 47.6%. · Strong top line growth resulted in revenues of $112.0 million; up 53.4%. · Commission and fee based revenue increased 99.6%; Net investment income up 62.3%. · Retention rate remains solid; 88% for personal lines and 77% for commercial lines. · Continued underwriting profitability; combined ratio of 83.4%. GAAP Financial Summary ($ in thousands, except per share data): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Gross premiums written $ 127,671 $ 99,810 $ 387,387 $ 311,597 Premiums produced by TRM 23,433 1,408 24,094 10,270 Net premiums written 66,759 51,660 184,475 180,011 Net premiums earned 73,124 52,366 207,542 168,908 Total commission and fee income 29,337 14,700 64,547 36,654 Net investment income 9,615 5,923 27,016 15,875 Net realized (losses)gains on investments (62 ) 32 10 (84 ) Total revenues 112,014 73,021 299,115 221,353 Other income 746 418 4,874 12,852 Net Income 14,384 8,456 38,391 27,251 Earnings per share– Basic $ 0.63 $ 0.43 $ 1.67 $ 1.38 Earnings per share– Diluted $ 0.62 $ 0.42 $ 1.65 $ 1.36 Return on Average Equity 19.6 % 20.2 % 20.4 % 22.8 % Michael H. Lee, President and Chief Executive Officer of Tower Group, Inc. stated, “During the quarter, we were able to utilize our unique hybrid business model to support our growth as well as generate greater commission income.The result was an increase in our return on equity to nearly our target level of 20%.Despite soft market conditions in our industry, we continue to be successful in identifying profitable market segments for our products which is yielding very strong top line growth while maintaining our underwriting discipline. For these reasons, we believe we are well positioned to continue to profitably grow our business for the remainder of the year and into 2008.” Gross premiums written in the insurance and reinsurance segments increased to $127.7 million in the third quarter, which was 27.9% higher than in the third quarter of 2006. This growth was primarily driven by the addition of Preserver Group, Inc. business, a 15.7% increase in policies in force over the past year (excluding the effect of the Preserver acquisition) and premium increases on renewed business in the insurance segment which averaged 9.3% for personal lines and 2.4% for commercial lines. Total revenues increased 53.4% to $112.0 million in the third quarter of 2007 as compared to $73.0 million for the same period in 2006. Net premiums earned represented 65.3% of total revenues for the three months ended September 30, 2007 compared to 71.7% for the same period in 2006. During the third quarter of 2007, we produced $23.4 million in premiums on behalf of CastlePoint Insurance Company through our insurance services segment resulting in $7.5 million of fee income. The ceding commission revenue from ceded quota share premiums earned and increase in insurance services revenue were the principal sources of the increase in total commission and fee income, which grew by 99.6% to $29.3 million in the third quarter of 2007 compared to $14.7 million in the third quarter of 2006. Net investment income increased by 62.3% to $9.6 million for the three months ended September 30, 2007 compared to $5.9 million for the same period in 2006. On a tax equivalent basis, the yield was 5.9% as of September 30, 2007 compared to 5.6% as of September 30, 2006. At September 30, 2007, an unrealized loss position for various mortgage and real estate related equity securities was $10.4 million.As part of its impairment testing, the Company considered all relevant factors including the short length of time the investments have had an unrealized loss.This leads us to the conclusion that any impairment in the value of these securities should be considered to be of a temporary nature at the current time. Gross loss and loss adjustment expenses and the gross loss ratio for the insurance and reinsurance segments combined for the three months ended September 30, 2007 were $69.9 million and 50.4%, respectively, compared to $49.1 million and 53.1%, respectively, in the same period in 2006. The net loss ratio for the combined segments was 54.7% in the three months ended September 30, 2007 and 58.0% in the same period in 2006. Operating expenses increased by 67.9% to $47.7 million for the three months ended September 30, 2007 from $28.4 million for the same period in 2006. Our gross expense ratio was 29.2% for the three months ended September 30, 2007 as compared with 28.8% for the same period in 2006. Additional Highlights and Disclosures: Dividend Declaration Tower Group, Inc. announced today that the Company's Board of Directors approved a quarterly dividend of $0.05 per share payable December 27, 2007 to stockholders of record as of December 14, 2007. 2007 Guidance We believe we are well positioned to support our premium growth and to generate commission and fee income to augment our return on equity.We continue to anticipate increasing earnings for the last quarter of the year.For the fourth quarter, we project net income to be in a range between $17 million and $19 million. We project Tower's diluted earnings per share in the fourth quarter to be in the range between $0.75 and $0.85 per diluted share. For the full year, we anticipate net income to be in a range between $55 million and $57 million and diluted earnings per share to be between $2.40 and $2.50 for the year. These projections do not include any amounts for realized capital gains or losses. About Tower Group, Inc. Tower Group, Inc. offers property and casualty insurance products and services through its operating subsidiaries. Its insurance company subsidiaries offer insurance products to individuals and small to medium-sized businesses. Tower Group's insurance services subsidiaries provide underwriting, claims and reinsurance brokerage services to other insurance companies. Cautionary Note Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements. This release or any other written or oral statements made by or on behalf of the Company may include forward-looking statements that reflect the Company's current views with respect to future events and financial performance. All statements other than statements of historical fact included in this release are forward-looking statements. Forward-looking statements can generally be identified by the use of forward-looking terminology such as "may," "will," "plan," "expect," "project", "intend," "estimate," "anticipate," "believe" or "continue" or their negative or variations or similar terminology. All forward-looking statements address matters that involve risks and uncertainties. Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements. We believe that these factors include but are not limited to ineffectiveness or obsolescence of our business strategy due to changes in current or future market conditions; increased competition on the basis of pricing, capacity, coverage terms or other factors; greater frequency or severity of claims and loss activity, including as a result of natural or man-made catastrophic events, than our underwriting, reserving or investment practices anticipate based on historical experience or industry data; the effects of acts of terrorism or war; developments in the world's financial and capital markets that adversely affect the performance of our investments; changes in regulations or laws applicable to us, our subsidiaries, brokers or customers; changes in the level of demand for our insurance and reinsurance products and services, including new products and services; changes in the availability, cost or quality of reinsurance and failure of our reinsurers to pay claims timely or at all; loss of the services of any of our executive officers or other key personnel; the effects of mergers, acquisitions and divestitures; changes in rating agency policies or practices; changes in legal theories of liability under our insurance policies; changes in accounting policies or practices; and changes in general economic conditions, including inflation and other factors. Forward-looking statements speak only as of the date on which they are made, and the Company undertakes no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. For more information visit Tower's website at http://www.twrgrp.com/. Insurance Overall Results of Operations Insurance and Reinsurance Segments Third Quarter ($ in thousands) Three Months Ended September 30, Revenues 2007 2006 (%) Change Premiums earned Gross premiums earned $ 138,752 $ 92,527 50.0 % Less: Ceded premiums earned (65,628 ) (40,162 ) 63.4 % Net premiums earned 73,124 52,365 39.6 % Ceded commission revenue 19,601 13,171 48.8 % Policy billing fees 599 286 109.4 % Total Revenues 93,324 65,822 41.8 % Expenses Loss and loss adjustment expenses Gross loss and loss adjustment expenses 69,888 49,100 42.3 % Less: Ceded loss and loss adjustment expenses (29,881 ) (18,709 ) 59.7 % Net loss and loss adjustment expense 40,007 30,391 31.6 % Underwriting Expenses Commissions paid to producers 22,614 15,099 49.8 % Other underwriting expenses 18,551 11,824 56.9 % Total Underwriting Expenses 41,165 26,923 52.9 % Underwriting Profit $ 12,152 $ 8,508 42.8 % Key Measures Premiums written Gross $ 127,671 $ 99,810 27.9 % Ceded (60,912 ) (48,150 ) 26.5 % Net $ 66,759 $ 51,660 29.2 % Loss Ratios Gross 50.4 % 53.1 % Net 54.7 % 58.0 % Accident Year Loss Ratios Gross 50.5 % 53.6 % Net 55.4 % 59.2 % Expense Ratios Gross 29.2 % 28.8 % Net 28.7 % 25.7 % Combined Ratios Gross 79.6 % 81.9 % Net 83.4 % 83.7 % Insurance Overall Results of Operations Insurance and Reinsurance Segments First Nine Months ($ in thousands) Nine Months Ended September 30, Revenues 2007 2006 (%) Change Premiums earned Gross premiums earned $ 378,000 $ 264,711 42.8 % Less: Ceded premiums earned (170,458 ) (95,803 ) 77.9 % Net premiums earned 207,542 168,908 22.9 % Ceded commission revenue 50,867 30,550 66.5 % Policy billing fees 1,444 825 75.0 % Total Revenues 259,853 200,283 29.7 % Expenses Loss and loss adjustment expenses Gross loss and loss adjustment expenses 194,056 150,974 28.5 % Less: Ceded loss and loss adjustment expenses (79,528 ) (45,948 ) 73.1 % Net loss and loss adjustment expense 114,528 105,026 9.0 % Underwriting Expenses Commissions paid to producers 62,906 42,109 49.4 % Other underwriting expenses 50,768 33,508 51.5 % Total Underwriting Expenses 113,674 75,617 50.3 % Underwriting Profit $ 31,651 $ 19,640 61.2 % Key Measures Premiums written Gross $ 387,387 $ 311,597 24.3 % Ceded (202,912 ) (131,586 ) 54.2 % Net $ 184,475 $ 180,011 2.5 % Loss Ratios Gross 51.3 % 57.0 % Net 55.2 % 62.2 % Accident Year Loss Ratios Gross 51.7 % 57.5 % Net 55.4 % 62.0 % Expense Ratios Gross 29.7 % 28.3 % Net 29.6 % 26.2 % Combined Ratios Gross 81.0 % 85.3 % Net 84.8 % 88.4 % Insurance Services Segment Results of Operations ($ in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue Direct commission revenue from managing general agency $ 8,028 $ 380 $ 9,088 $ 2,291 Claims administration revenue 524 688 1,624 2,572 Other administration revenue (1) 326 - 924 - Reinsurance intermediary fees (2) 254 176 595 411 Policy billing fees 5 - 5 5 Total Revenues 9,137 1,244 12,236 5,279 Expenses Direct commissions expense paid to producers 3,808 211 3,959 1,545 Other insurance services expenses 1,687 193 2,302 735 Claims expense reimbursement to TICNY (3) 520 687 1,618 2,556 Total Expenses 6,015 1,091 7,879 4,836 Insurance services pre-tax income (loss) $ 3,122 $ 153 $ 4,357 $ 443 Premiums produced by TRM on behalf of issuing companies $ 23,433 $ 1,408 $ 24,094 $ 10,270 (1)The other administration revenue includes amounts reimbursed by CPM for services rendered pursuant to a service and expense sharing agreement. (2)The reinsurance intermediary fees include commissions earned for placement of reinsurance on behalf of TICNY and TNIC. (3)Consists of underwriting expenses reimbursed to TICNY pursuant to an expense sharing agreement and to CPM pursuant to a service and expense sharing agreement. Tower Group, Inc. Consolidated Balance Sheets (Unaudited) September 30, December 31, 2007 2006 ($ in thousands, except par value and share amounts) Assets Fixed-maturity securities, available-for-sale, at fair value (amortized cost $603,338 at September 30, 2007 and $416,642 at December 31, 2006) $ 592,401 $ 414,567 Equity securities, available-for-sale, at fair value (cost $59,810 at September 30, 2007 and $47,971 at December 31, 2006) 50,148 49,453 Total investments 642,549 464,020 Cash and cash equivalents 52,526 100,598 Investment income receivable 6,682 4,767 Agents' balances receivable 98,638 65,578 Assumed premiums receivable 472 77 Ceding commission receivable 3,469 3,237 Reinsurance recoverable 200,686 118,003 Receivable - claims paid by agency 6,842 5,186 Prepaid reinsurance premiums 132,736 94,063 Deferred acquisition costs net of deferred ceding commission revenue 39,408 35,811 Federal and state taxes recoverable 712 - Deferred income taxes 22,394 - Intangible assets 21,992 5,423 Goodwill 9,608 - Fixed assets, net of accumulated depreciation 30,659 20,563 Investment in unconsolidated affiliate 31,906 27,944 Investment in statutory business trusts, equity method 3,036 2,045 Other assets 9,166 6,767 Total Assets $ 1,313,481 $ 954,082 Liabilities Loss and loss adjustment expenses $ 487,627 $ 302,541 Unearned premium 282,069 227,017 Reinsurance balances payable 54,213 38,560 Payable to issuing carriers 13,320 662 Funds held as agent 6,068 8,181 Funds held under reinsurance agreements 40,724 51,527 Accounts payable and accrued expenses 17,078 18,267 Deferred rent liability 7,323 6,295 Payable for securities 336 2,922 Other liabilities 5,475 3,515 Federal and state income taxes payable - 1,163 Deferred income taxes - 1,255 Dividends payable - 212 Subordinated debentures 101,036 68,045 Total Liabilities 1,015,269 730,162 Stockholders' Equity Series A perpetual preferred stock ($0.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding at September 30, 2007; 40,000 shares issued and outstanding at December 31, 2006; liquidation preference of $1,000 per share, net of $0.4 million of issuance costs) - 39,600 Common stock ($0.01 par value per share; 40,000,000 shares authorized, 23,215,118 and 20,005,758 shares issued at September 30, 2007 and December 31, 2006, respectively, and 23,192,708 and 19,980,306 shares outstanding at September 30, 2007 and December 31, 2006, respectively) 232 200 Paid-in-capital 205,182 113,168 Accumulated other comprehensive net loss (13,869 ) (437 ) Retained earnings 106,984 71,596 Treasury stock (22,410 shares at September 30, 2007 and 25,452 at December 31, 2006) (317 ) (207 ) Total Stockholders' Equity 298,212 223,920 Total Liabilities and Stockholders' Equity $ 1,313,481 $ 954,082 Tower Group, Inc. Consolidated Statements of Income and Comprehensive Net Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 ($ in thousands, except share and per share amounts) Revenues Net premiums earned $ 73,124 $ 52,366 $ 207,542 $ 168,908 Ceding commission revenue 19,601 13,171 50,867 30,550 Insurance services revenue 9,137 1,243 12,236 5,274 Policy billing fees 599 286 1,444 830 Net investment income 9,615 5,923 27,016 15,875 Net realized (losses) gains on investments (62 ) 32 10 (84 ) Total revenues 112,014 73,021 299,115 221,353 Expenses Loss and loss adjustment expenses 40,007 30,392 114,528 105,026 Direct commission expense 26,422 15,309 66,865 43,654 Other operating expenses 21,311 13,127 55,832 38,718 Interest expense 2,313 1,863 6,843 5,066 Total expenses 90,053 60,691 244,068 192,464 Other Income Equity income in unconsolidated affiliate 746 418 2,169 364 Gain from issuance of common stock by unconsolidated affiliate - - 2,705 7,883 Warrant received from unconsolidated affiliate - - - 4,605 Income before income taxes 22,707 12,748 59,921 41,741 Income tax expense 8,323 4,292 21,530 14,490 Net income $ 14,384 $ 8,456 $ 38,391 $ 27,251 Comprehensive Income Net income $ 14,384 $ 8,456 $ 38,391 $ 27,251 Other comprehensive income: Gross unrealized investment holding (losses) gains arising during period (9,140 ) 9,150 (20,169 ) 3,273 Equity in net unrealized (losses) gains in investment in unconsolidated affiliate’s investment portfolio (236 ) 296 (658 ) 184 Less: reclassification adjustment for losses(gains) included in net income 62 (32 ) (10 ) 84 (9,314 ) 9,414 (20,837 ) 3,541 Income tax benefit (expense) related to items of other comprehensive income 3,260 (3,295 ) 7,293 (1,297 ) Total other comprehensive net (loss) income (6,054 ) 6,119 (13,544 ) 2,244 Comprehensive Income $ 8,330 $ 14,575 $ 24,847 $ 29,495 Earnings Per Share Basic earnings per common share $ 0.63 $ 0.43 $ 1.67 $ 1.38 Diluted earnings per common share $ 0.62 $ 0.42 $ 1.65 $ 1.36 Weighted Average Common Shares Outstanding: Basic 22,983,325 19,776,188 22,622,672 19,734,365 Diluted 23,189,031 20,074,058 22,885,001 20,032,256 Dividends declared and paid per common share: Common stock $ 0.05 $ 0.025 $ 0.10 $ 0.075
